Citation Nr: 1434865	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1987 to June 1990 and from January 1991 to March 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO.

The Board remanded the case in February 2014 for additional development of the record.  As all indicated development has been completed, the case is ready to be decided on the merits.  

A review of the Virtual VA and Veterans Benefit Management System electronic claims files reveal additional VA treatment records.  The RO indicated that it reviewed all pertinent materials prior to the issuance of May 2014 Statement of the Case.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous and harmful noise levels incident to his duties while serving on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss is due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A November 2010 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

A review of the service personnel records shows that the Veteran was a fighting vehicle system mechanic and was attached to an artillery unit in Panama in 1989.

The Veteran reports being exposed to loud noise during service from machine guns and M-16 rifles.  A reference audiogram from March 1990 also contained a notation that the Veteran was "routinely exposed to hazardous noise."  

Given this factual background, his assertions of exposure to significant noise are found to be consistent with the circumstances of his service.  As such, his in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a), (b).  

The record contains conflicting evidence pertaining to the relationship between the Veteran's hearing loss and noise exposure during his period of active service.  

The Veteran's service treatment records show that he had normal hearing at enlistment and separation.  However, an audiogram from March 1990 revealed a puretone threshold of 40 db at 6000 Hertz in the left ear. 

The Veteran was afforded a VA examination in November 2010 and reported having decreased hearing since the early 1990's.  

The VA examiner rendered a diagnosis of bilateral sensorineural hearing loss and opined that the current hearing loss was not due to exposure to noise during service.  

The VA examiner reasoned that the Veteran had normal hearing at enlistment and separation, and the notation of a the 40db at 6000 Hz from the March 1990 audiogram was merely a temporary threshold shift.  

The Board has also considered the Veteran's lay statements that he has experienced decreased hearing since the early 1990's.  

The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as decreased hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

While there is no medical opinion linking the Veteran's hearing loss to service, such medical nexus evidence is not always required to establish service connection.  

In this case, there is competent, credible lay evidence that the Veteran was exposed to loud noise in service and experienced hearing loss either during his military service or shortly thereafter.  The evidence also identified the presence of a current sensorineural hearing loss that would be consistent an etiology related to noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").

While the opinion of the VA examiner is against the claim, the Board finds the opinion to be of limited probative value to the extent that the examiner did not adequately assess the Veteran's assertions of decreased hearing since the early 1990's.

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss as likely as not is the result of the Veteran's exposure to excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


